     Case 2:20-cv-01721-JAM-AC Document 17 Filed 01/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JOSEPH WILLIAM NOVAK,                             No. 2:20-cv-01721 JAM AC PS
11                       Plaintiff,
12           v.                                         FINDINGS AND RECOMMENDATIONS
13    TINA M. MENDEZ, et al.,
14                       Defendants.
15

16          Plaintiff is proceeding in this action pro se. The action was accordingly referred to the

17   undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(21). On November 30,

18   2020, defendant Amerihome Mortgage Company LLC filed a motion to dismiss this case. ECF

19   No. 10. Plaintiff did not respond. Plaintiff did file an improperly noticed motion for default

20   judgment against a separate defendant, Tina Mendez, on December 7, 2020. ECF No. 12.

21   Defendant Mendez has appeared and made a motion to set aside default. ECF No. 14.

22          On January 5, 2021, in light of plaintiff’s failure to respond to the motion to dismiss, the

23   court issued an order to show cause within 14 days why this action should not be dismissed for

24   failure to prosecute. ECF No. 13. The court informed plaintiff that the filing of any statement of

25   good cause, or an opposition or non-opposition to the motion to dismiss, would satisfy the order.

26   Plaintiff was cautioned that failure respond could lead to a recommendation that the action be

27   dismissed. Plaintiff did not file any response. Plaintiff has not responded to the court’s orders,

28   nor taken any action to prosecute this case.
                                                       1
     Case 2:20-cv-01721-JAM-AC Document 17 Filed 01/21/21 Page 2 of 2


 1          Therefore, IT IS HEREBY RECOMMENDED that this action be dismissed, without
 2   prejudice, for lack of prosecution and for failure to comply with the court’s order. See Fed. R.
 3   Civ. P. 41(b); Local Rule 110.
 4          These findings and recommendations are submitted to the United States District Judge
 5   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one
 6   (21) days after being served with these findings and recommendations, plaintiff may file written
 7   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 8   Findings and Recommendations.” Local Rule 304(d). Plaintiff is advised that failure to file
 9   objections within the specified time may waive the right to appeal the District Court’s order.
10   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
11   DATED: January 20, 2021
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
